IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1092
                             Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LAUREN SCHULTE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Brendan E. Greiner

(guilty plea) and Cynthia M. Moisan (sentencing), District Associate Judges.



      Lauren Schulte appeals her guilty plea and sentence following conviction

for two operating-while-intoxicated offenses. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Vaitheswaran, P.J., and Tabor and May, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

       Lauren Schulte pled guilty to operating a motor vehicle while intoxicated

(OWI), first offense—a misdemeanor—and OWI, third offense—a felony. The

district court accepted the pleas and scheduled the matter for sentencing at a later

date. Following the sentencing hearing, the district court incarcerated her for one

year on the OWI first offense charge and imposed a term not exceeding five years

on the OWI third-offense charge, with the terms to be served consecutively.

Schulte appealed.

       Schulte argues (1) a recent enactment requiring good cause to file a direct

appeal from a guilty plea is unconstitutional; (2) she has good cause to appeal her

guilty plea; (3) the plea was unknowing and involuntary; (4) the district court’s

acceptance of the guilty plea constituted plain error; and the (5) the district court

abused its discretion in sentencing her to prison and ordering the terms to be

served consecutively. The State responds that “[e]rror was not preserved” on

Schulte’s challenges to her guilty pleas.

       Iowa Rule of Criminal Procedure 2.24(3)(a) states, “A defendant’s failure to

challenge the adequacy of a guilty plea proceeding by motion in arrest of judgment

shall preclude the defendant’s right to assert such a challenge on appeal.” Schulte

did not file a motion in arrest of judgment to challenge the adequacy of her pleas.

Accordingly, she either failed to preserve error or lacked good cause to file a direct

appeal from her guilty plea.1


1Our courts have characterized the failure to file a motion in arrest of judgment as
a failure to preserve error. See, e.g., State v. Loye, 670 N.W.2d 141, 149 (Iowa
2003); State v. Diallo, No. 16-0279, 2017 WL 1735628, at *1 (Iowa Ct. App. May
3, 2017). Recently, the supreme court stated the issue was one of good cause to
                                          3




       Schulte invokes an exception to this categorical rule. See Treptow, 960

N.W.2d at 109 (“We have recognized two exceptions to this bar.”). She cites Loye,

670 N.W.2d at 148, for the proposition that “[t]he right to appeal is waived only if

such a waiver is an express element of the particular agreement made by that

defendant.” In her view, the plea agreements she signed did not “properly advise

her that the failure to file a motion in arrest of judgment would preclude her from

challenging her guilty pleas on appeal.”2

       Schulte’s written pleas contained the following language:

             To contest this plea, including my agreement to any
       enhancement(s), I must file a Motion in Arrest of Judgement within
       45 days and no later than 5 days before sentencing. By seeking
       immediate sentencing I give up this right and I give up any right of
       any appeal of, or challenge to, this plea or my agreement to any




appeal. See State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021) (reaffirming the
definition of “good cause” under recent legislation as a “legally sufficient reason to
appeal”; stating “[b]y definition, a legally sufficient reason is a reason that would
allow a court to provide some relief”; and stating “there [was] no such possibility”
where the defendant “waived his right to file a motion in arrest of judgment” after
being adequately advised of the right). The court reached that conclusion after
rejecting separation-of-powers and equal protection challenges to the legislation.
See id. at 103–07 (addressing challenges to Iowa Code section 814.6(1)(a)(3));
see also State v. Tucker, 959 N.W.2d 140, 145–53 (Iowa 2021). The court of
appeals has since rejected due process challenges to the provision. See State v.
Crews, No. 19-1404, 2021 WL 3661222, at *1 (Iowa Ct. App. Aug. 18, 2021); State
v. Kern, No. 20-1392, 2021 WL 4304272, at *1 (Iowa Ct. App. Sept. 22, 2021)
(rejecting the defendant’s arguments that Iowa Code section 814.6(1)(a)(3) was
“unconstitutional as in violation of due process, equal protection, [or] separation of
powers”). These opinions resolve Schulte’s constitutional challenges to the good
cause provision. As for Schulte’s challenge to another recent amendment—Iowa
Code section 814.29—we follow Treptow and “decline to pass on the
constitutionality of the statute.” See Treptow, 960 N.W.2d at 110 n.1.
2 Schulte concedes the waiver of her right to appeal could be in writing for the

felony offense as well as the misdemeanor offense in light of supervisory orders
governing court services during the Covid-19 pandemic.
                                           4


       enhancement. I also give up any right to the preparation and use of
       a pre-sentence investigation report.

The pleas also stated, “By pleading guilty, I may give up any right to appeal this

case unless I can show good cause for an appeal.” Together, these advisories

adequately apprised Schulte that she would waive the right to challenge her pleas

on appeal if she failed to file a motion in arrest of judgment.3

       We reach this conclusion notwithstanding the language predicating waiver

on “immediate sentencing.” The language could have been deleted. See State v.

Fisher, 877 N.W.2d 676, 682 (Iowa 2016) (“Absent from [the defendant’s plea] form

was any statement that by signing it or proceeding to immediate sentencing, [the

defendant] was giving up his ability to contest the plea in the future . . . .” (emphasis

added)). When read in context, its inclusion did not dilute the advisory. See State

v. Sedlock, No. 15-1954, 2016 WL 5930883, at *1, n.1 (Iowa Ct. App. Oct. 12,

2016) (concluding identical language precluded the defendant from challenging his

guilty plea); see also State v. Cramblit, No. 17-0048, 2017 WL 4844304, at *2 (Iowa

Ct. App. Oct. 25, 2017) (“Although [the defendant] was not seeking immediate

sentencing, we determine [the defendant] was adequately advised ‘failure to

challenge the plea by filing the motion within the time provided prior to sentencing

precludes a right to assert the challenge on appeal.’” (citation omitted)).

       We conclude Schulte’s failure to file a motion in arrest of judgment after

receiving a proper advisory on the consequence of the omission prevents her from




3 Because we rest our opinion on the advisories contained in the written plea
agreements, we find it unnecessary to address Schulte’s alternative argument that
the district court’s advisory in its post-plea written order was inadequate.
                                         5

challenging her guilty pleas on direct appeal. See Treptow, 960 N.W.2d at 109.

We decline to address those challenges.

       Schulte also contends the “sentencing court abused its discretion in

imposing without suspending the sentences of incarceration, and in running those

sentences consecutively.” See State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003)

(setting forth standard of review). “[G]ood cause exists to appeal from a conviction

following a guilty plea when the defendant challenges his or her sentence rather

than the guilty plea.” State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).

       At sentencing, Schulte asked for the “minimum 30 days with credit for time

served and [to] be placed on probation,” based primarily on her sobriety for 248

days. The State sought “an indeterminate term not to exceed five years” plus one

year, to “run consecutive to her other offense.”

       The district court adopted the State’s sentencing recommendation. The

court reasoned that the second OWI occurred “fairly quickly” after the first and was

followed by additional arrests that resulted in a fine and pleas. The court then

stated:

       Probation is denied because it’s unwarranted in this case due to your
       criminal history, the nature and circumstances of the offense, your
       substance abuse history, propensity for further criminal activity,
       protection of the public and maximum opportunity for rehabilitation,
       and based upon information from the presentence investigation, and
       the short period of time between which these offenses happened.

The court confirmed these reasons in its written sentencing order. We discern no

abuse of discretion in the court’s sentence of incarceration and its imposition of

consecutive terms.
                                       6


      We affirm Schulte’s convictions, judgment and sentence.        We find it

unnecessary to address any remaining issues raised by the parties.

      AFFIRMED.